 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 19,
2013, by and among Cytomedix, Inc., a Delaware corporation, with headquarters
located at 209 Perry Parkway, Suite 7 Gaithersburg, MD 20877 (the “Company”),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”). Capitalized terms used
and not otherwise defined herein shall have the meanings set forth in that
certain Placement Agent Agreement (the “PAA”), dated February 19, 2013, by and
between the Company and Burrill, LLC (the “Placement Agent”).

 

WHEREAS:

 

A.           The offering and sale of the Securities (as defined below) are
being made pursuant to (i) a currently effective shelf registration statement on
Form S-3, which has at least $35,000,000 in unallocated securities registered
thereunder, including the “base” prospectus contained therein (Registration
Number 333-183704) (the “Registration Statement”), which Registration Statement
has been declared effective in accordance with the Securities Act of 1933, as
amended (the “1933 Act”), by the United States Securities and Exchange
Commission (the “SEC”), (ii) if applicable, certain “free writing prospectuses”
(as the term is defined under Rule 405 of the 1933 Act that have been or will be
filed with the SEC and delivered to each Buyer on or prior to the date hereof,
and (iii) a prospectus supplement pursuant to Rule 424(b) under the 1933 Act
(the “Prospectus Supplement” and together with the “base” prospectus, the
“Prospectus”) containing certain supplemental information relating to the
Securities and the terms of this offering that will be filed with the SEC and
delivered to each Buyer (or made available to each Buyer by the filing by the
Company of an electronic version thereof with the SEC), along with the Company’s
counterpart to this Agreement.

 

B.           Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) a certain number of
shares (the “Shares”) of common stock, par value $.0001 per share, of the
Company (the “Common Stock”) and (ii) five-year warrants (the “Warrant,”
collectively, the “Warrants”) to purchase a certain number of shares of Common
Stock in substantially the form attached hereto as Exhibit A, for the Purchase
Price (as defined below) set forth opposite such Buyer’s name in columns (3) and
(4) on the Schedule of Buyers (which aggregate amount for all Buyers together
shall be 9,090,900 shares of Common Stock and 6,363,630 Warrants, and shall
collectively be referred to herein as the “Securities”).

 

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained below and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the Company and each Buyer hereby agree as follows:

 

 

 

 

1.          PURCHASE AND SALE OF SECURITIES.

 

(a)          Purchase of Securities.

 

Subject to the satisfaction (or waiver) of the conditions set forth in Sections
5 and 6 below, the Company shall issue and sell to each Buyer, and each Buyer
severally, but not jointly, agrees to purchase from the Company on the Closing
Date the number of Shares and Warrants as is set forth opposite such Buyer’s
name in columns (3) and (4) on the Schedule of Buyers. The Closing (as defined
below) shall occur on the Closing Date (as defined below).

 

(b)          Purchase Price. The purchase price for the Securities to be
purchased by each Buyer at the Closing shall be $0.55 per unit, consisting of 1
share of common stock and the equivalent of five-year warrants to purchase 0.70
shares of common stock (the “Purchase Price”).

 

(c)          Closing Date. Payment of the purchase price for (however, in the
case of investments by the Maryland Venture Fund (Department of Business and
Economic Development of the State of Maryland (hereinafter referred to as the
“DBED”), execution and delivery of this Agreement to the Company), and delivery
of, the Securities shall be made at a closing (the “Closing”) at the offices of
SorinRand LLP, counsel for the Placement Agent, located at 515 Fifth Avenue,
13th Floor, New York, New York, at 10:00 a.m., local time, on no later than the
third business day (as permitted under Rule 15c6-1 under the Securities Exchange
Act of 1934, as amended (collectively with the rules and regulations promulgated
thereunder, the “Exchange Act”)), after the determination of the public offering
price of the Securities and entry by the Company into this Agreement (such date
of payment and delivery being herein called the “Closing Date”).

 

(d)          Form of Payment. On the Closing Date, (i) each Buyer shall pay its
Purchase Price to the Company for the Shares and Warrants to be issued and sold
to such Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions or by check, as the case
may be, made payable to the order of “Cytomedix, Inc.”, and (ii) unless
otherwise instructed by the Buyer, the Company shall cause Broadridge, Inc., the
Company’s transfer agent (the “Transfer Agent”) through the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, to credit such
aggregate number of Shares that such Buyer is purchasing as is set forth
opposite such Buyer’s name in column (3) of the Schedule of Buyers to such
Buyer’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent SEC system. The executed Warrant shall be delivered in
accordance with the terms thereof.

 

2.          REPRESENTATIONS AND WARRANTIES OF EACH BUYER.

 

Each Buyer represents and warrants with respect to only itself that:

 

(a)          The Buyer is purchasing the Securities for its own account, in the
ordinary course of its business and the Buyer has no arrangement with any
individual, corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
foreign or domestic government (or an agency or subdivision thereof) or other
entity of any kind (each, a “Person”) to participate in the distribution of the
Securities. The Buyer represents that it has received the Registration Statement
and the Prospectus prior to or in connection with its receipt of this Agreement.
In connection with its decision to purchase the Securities, the Buyer has relied
only upon the Prospectus and the documents incorporated by reference therein,
and the representations and warranties of the Company contained herein and has
not relied upon any representations by the representatives of the Company or the
Placement Agent.

 

2

 

 

(b)          Other than consummating the transactions contemplated hereunder,
the Buyer has not directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Buyer, executed any purchases or
sales, including “short sale” (as such term is defined in Section 242.200 of
Regulation SHO of the 1934 Act), of the securities of the Company during the
period commencing as of the time that such Buyer first received a written term
sheet from the Company or any other Person representing the Company setting
forth the material terms of the transactions contemplated hereunder and ending
immediately prior to the execution hereof. Notwithstanding the foregoing, in the
case of a Buyer that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Buyer’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Buyer’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, such Buyer has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

 

(c)          The Buyer hereby represents and warrants to the Company that it is
an institutional accredited investor as that term is defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D promulgated under the Securities Act (or their
functional equivalents) and further represents and warrants to the Company (and
understands that the Company shall rely upon such representations and
warranties) that the Buyer also meets one of the definitions of “institutional
buyer”, “financial institution”, “institutional investor”, “accredited
institutional investor” or their functional equivalents under the state Blue sky
laws, rules and regulations of respective jurisdiction of such Buyer’s
organization or residence or, as it applies to the DBED, it is a governmental
agency or instrumentality for purposes of §11-602(8) of the Corporations and
Associations Article, Annotated Code of Maryland.

 

(d)          The Buyer hereby understands and acknowledges that there is no
public market for the Warrants being offered by the Company, no such market is
expected to develop, that without an active market, there will be no liquidity
for the Warrants. The Buyer hereby understands and acknowledges that the
Warrants may not be transferred to any Person that does not meet the
requirements set forth in Section 2(c) above. The sale and issuance of the
securities issuable upon exercise of such Warrants or the payment or receipt of
any part of the consideration for such securities prior to exemption or
qualification under the applicable state Blue Sky laws is unlawful. The rights
of all parties to such Warrants are expressly conditioned upon such
qualification being obtained, unless the sale is so exempt. The Buyer further
understands and acknowledges that no exercise of such Warrants, in whole or in
part, at any time or times after the Exercise Date and on or before the
Termination Date thereof may be made except (a) in compliance with applicable
Blue Sky laws or (b) if the Company has been furnished with both an opinion of
counsel for the Warrant holder or any transferee, which opinion and counsel
shall be reasonably satisfactory to the Company, relating to the availability of
an exemption under applicable Blue Sky laws, and assurances that such exercise
will be made only in compliance with the conditions of any such exemption or
qualification.

 

3

 

 

(e)          The Buyer hereby understands and acknowledges that the Warrants
being offered by the Company are being acquired for investment purposes and not
with a view to distribution or resale and no transfer, sale, assignment, pledge,
hypothecation or other disposition of such Warrants or any interest therein may
be made except (a) in compliance with applicable Blue Sky Laws or (b) if the
Company has been furnished with both an opinion of counsel for the Warrant
holder, which opinion and counsel shall be reasonably satisfactory to the
Company, relating to the availability of an exemption under applicable Blue Sky
Laws, and assurances that the transfer, sale, assignment, pledge, hypothecation
or other disposition will be made only in compliance with the conditions of any
such exemption.

 

(f)          The Buyer shall not issue any press release or make any other
public announcement relating to this Agreement unless the Buyer is advised by
its counsel that such press release or public announcement is required by law.
The Buyer will timely make all required filings and disclosures relating to the
Buyer’s purchase of the Securities as may be required under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), if any.

 

(g)          The Buyer has the requisite power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Buyer and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Buyer. This Agreement has been duly executed by the Buyer and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
its terms, except as may be limited by any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

(h)          The Buyer understands that nothing in this Agreement or any other
materials presented to the Buyer in connection with the purchase or sale of the
Securities constitutes legal, tax or investment advice. The Buyer has consulted
such legal, tax or investment advisors as it, in its sole discretion, deems
necessary or appropriate in connection with its purchase of the Securities and
has not relied on the Company or the Placement Agent for any legal, tax or
investment advice.

 

(i)          The Buyer hereby acknowledges that it is acting independently from
any other investor in connection with the offering, and that it is not acting as
a member of a “group” (as such term is defined in Rule 13d of the 1934 Act) with
any other investor in connection with the offering.

 

4

 

 

(j)          The Buyer hereby acknowledges and agrees that the information
contained in the Prospectus is confidential and may constitute material
non-public information concerning the Company. The Buyer agrees not to act on or
to disclose or communicate such material non-public information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company. The Buyer
further acknowledges and agrees that it remains responsible for compliance with
any and all U.S. federal and state securities laws, including, without
limitation, Regulation FD. The Buyer understands that the Company will use its
best efforts to file a Current Report on Form 8-K no later than the open of
business on February 21, 2013 making disclosures of such information as may be
required in compliance with the applicable U.S. federal and state securities
laws, rules and regulations.

 

3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby makes the following representations and warranties to each
Buyer:

 

(a)          Organization and Qualification. The Company is an entity duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
not in violation of any of the provisions of its Certificate of Incorporation,
as amended, from time to time, Bylaws, as amended, from time to time, or other
organizational or charter documents (the “Organizational Documents”). The
Company is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) an
adverse effect on the legality, validity or enforceability of any Transaction
Document (as defined below), (ii) a material and adverse effect on the results
of operations, assets, prospects, business or financial condition of the
Company, or (iii) an adverse impairment to the Company’s ability to perform on a
timely basis its obligations under any Transaction Document (any of (i), (ii) or
(iii), a “Material Adverse Effect”).

 

(b)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of this Agreement and any other documents or agreements
executed in connection with the transactions contemplated hereunder
(collectively, the “Transaction Documents”) and otherwise to carry out its
obligations hereunder and thereunder and to issue the Securities in accordance
with the terms hereof and thereof. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Securities, have been duly authorized by all necessary action on
the part of the Company and no further action is required by the Company, its
Board of Directors or its shareholders in connection herewith and therewith.
Each Transaction Document has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (a) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (b) as enforceability of any
indemnification and contribution provisions may be limited under the federal and
state securities laws and public policy, and (c) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

5

 

 

(c)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Securities) do not and will not (i) conflict with or violate any
provision of the Organizational Documents, any certificate of designations,
preferences and rights of any outstanding series of preferred stock, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, note, debt
or other instrument (evidencing a Company debt or otherwise) or other material
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations of the OTB Bulletin Board (the
“Principal Market”) that the Common Stock is listed or quoted for trading on the
date in question, or by which any property or asset of the Company is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.

 

(d)          Filings, Consents and Approvals. Except as may be required under
the applicable provisions of the State Blue Sky statutes, the Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration (collectively, “Consents”) with,
any Person in connection with the execution, delivery and performance by the
Company of the Transaction Documents, other than the filing with the SEC of the
Prospectus.

 

(e)          Issuance of the Securities. The issuance of the Shares and the
Warrants are duly authorized and, upon issuance in accordance with the terms of
the Transaction Documents, will be validly issued, fully paid and non-assessable
and free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof. As of the Closing, the Company
shall have reserved from its duly authorized capital stock not less than 100% of
the maximum number of shares of Common Stock issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth therein). The issuance of the Warrant Shares is duly
authorized, and upon exercise in accordance with the Warrants, the Warrant
Shares, when issued, will be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock. The issuance by the Company
of the Securities has been registered under the 1933 Act, the Securities are
being issued pursuant to the Registration Statement. The Registration Statement
is effective and available for the issuance of the Securities thereunder and the
Company has not received any notice that the SEC has issued or intends to issue
a stop-order with respect to the Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, or intends or has threatened in
writing to do so. The “Plan of Distribution” section under the Registration
Statement permits the issuance and sale of the Securities hereunder and as
contemplated by the other Transaction Documents. Upon receipt of the Securities,
each of the Buyers will have good and marketable title to the Securities. The
Registration Statement and any prospectus included therein, including the
Prospectus, complied in all material respects with the requirements of the 1933
Act and the rules and regulations of the SEC promulgated thereunder and all
other applicable laws and regulations.

 

6

 

 

(f)          Capitalization. The capitalization of the Company is as set forth
in the Prospectus. Except as set forth in the Prospectus, the Company has not
issued any capital stock since its most recently filed periodic report under the
1934 Act, other than pursuant to the exercise of employee stock options under
the Company’s equity incentive plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plans and pursuant
to the conversion and/or exercise of any stock or securities (including stock
options of the Company) convertible into or exercisable or exchangeable for
Common Stock (“Common Stock Equivalents”) outstanding as of the date of the most
recently filed periodic report under the 1934 Act. No Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as set forth in the Prospectus or (i) as a result of the purchase and
sale of the Securities, (ii) pursuant to the Company’s equity incentive plans
and (iii) pursuant to agreements or instruments, filed as exhibits to SEC
Reports incorporated by reference into the Prospectus Supplement, as a result of
the purchase and sale of the Securities, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. All of the
outstanding shares of capital stock of the Company are duly authorized and
validly issued, fully paid and nonassessable. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. Except as set forth in the
Company’s public filings under the Exchange Act, there are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 

(g)          SEC Reports. The Company has filed all reports required to be filed
by it under the 1934 Act, including pursuant to Section 13(a) or 15(d) thereof,
for the twelve months preceding the date hereof (or such shorter period as the
Company was required by law to file such reports) (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder,
and none of the SEC Reports, when filed and/or subsequently amended or restated,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Registration Statement and the Prospectus, complied in all
material respects with the requirements of the 1933 Act and the rules and
regulations of the SEC promulgated thereunder, and none of such Registration
Statement or the Prospectus, contain or contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the case of any
prospectus in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing or as subsequently amended or restated. Such financial statements have
been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto,
and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.

 

7

 

 

(h)          Disclosure. Except for information relating to the transactions
contemplated by the Transaction Documents, set forth in the Prospectus
Supplement with respect to the Securities as required under and in conformity
with the 1933 Act, or in the SEC Reports, the Company confirms, covenants and
warrants that neither it nor any Person acting on its behalf, including the
Placement Agent, has provided any of the Buyers or their agents or counsel with
any information that the Company believes constitutes material, non-public
information. Furthermore, on the business day following the execution of this
Agreement and prior to the commencement of trading on the Principal Market, the
Company shall issue a press release announcing the transaction and any other
material, non-public information previously disclosed by the Company or any
Person acting on its behalf to any of the Buyers or their agents or counsel (the
“Press Release”) and the Company shall issue a Current Report on Form 8-K
disclosing the material terms hereof and including this Agreement and the
Warrant as exhibits thereto within 48 hours (including any material non-public
information relating thereto which has been provided by the Company or any
Person acting on its behalf to any of the Buyers or their agents or counsel) of
the Agreement’s execution by all parties hereto. The Company understands and
confirms that the Buyers will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company. All disclosure
provided to the Buyers regarding the Company, its business and the transactions
contemplated hereby, furnished by or on behalf of the Company (including the
Company’s representations and warranties set forth in this Agreement), taken as
a whole, are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 

(i)          Acknowledgment Regarding Buyer’s Purchase of Securities. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further represents to
each Buyer that the Company’s decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.

 

8

 

 

(j)          Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, including without limitation, any breach of or event of default
under the Note (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the SEC, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or affiliate, except pursuant to existing Company equity
incentive plans. The Company does not have pending before the SEC any request
for confidential treatment of information. Except as set forth in the Prospectus
and for the issuance of the Securities contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company and its
businesses, properties, operations, assets or financial condition, that would be
required to be disclosed by the Company under applicable securities laws.

 

(k)          Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its assets before or by
any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or
(ii) could, if there were an unfavorable decision, reasonably be expected to
result in a Material Adverse Effect. Neither the Company, nor, to the knowledge
of the Company, any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1934 Act or the 1933 Act.

 

(l)          Patents and Trademarks. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the SEC Reports
as necessary or material for use in connection with their respective businesses
and which the failure to have could reasonably be expected to have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). The Company
has not received any notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person
which have could reasonably be expected to have a Material Adverse Effect. To
the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights. The Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of its
Intellectual Property Rights, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

9

 

 

(m)          Maintenance Requirements. The Common Stock is registered pursuant
to Section 12(g) of the 1934 Act, and the Company has taken no action designed
to, or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act nor has the Company received
any notification that the SEC is contemplating terminating such registration.

 

(n)          FDA. As to each product or product candidate of the Company
described in the SEC Reports or other product or product candidate of the
Company that is subject to the jurisdiction of the U.S. Food and Drug
Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company (each such
product, a “Pharmaceutical Product”), such Pharmaceutical Product is being
manufactured, packaged, labeled, tested, distributed, sold and/or marketed by
the Company in compliance with all applicable requirements under FDCA and
similar foreign or domestic laws, rules and regulations relating to
registration, investigational use, premarket clearance, licensure, or
application approval, good manufacturing practices, good laboratory practices,
good clinical practices, product listing, quotas, labeling, advertising, record
keeping and filing of reports, except where the failure to be in compliance
would not have a Material Adverse Effect. There is no pending, completed or, to
the Company’s knowledge, threatened, action (including any lawsuit, arbitration,
or legal or administrative or regulatory proceeding, charge, complaint, or
investigation) against the Company, and the Company has not received any notice,
warning letter or other communication from the FDA or any other Person, which
(i) contests the premarket clearance, licensure, registration, or approval of,
the uses of, the distribution of, the manufacturing or packaging of, the testing
of, the sale of, or the labeling and promotion of any Pharmaceutical Product,
(ii) withdraws its approval of, requests the recall, suspension, or seizure of,
or withdraws or orders the withdrawal of advertising or sales promotional
materials relating to, any Pharmaceutical Product, (iii) imposes a clinical hold
on any clinical investigation by the Company or any of its Subsidiaries,
(iv) enjoins production at any facility of the Company or any of commercial or
contract partners, (v) enters or proposes to enter into a consent decree of
permanent injunction with the Company or any of its commercial or contract
partners, or (vi) otherwise alleges any violation of any laws, rules or
regulations by the Company or any of its commercial or contract partners, and
which, either individually or in the aggregate, would have a Material Adverse
Effect. The properties, business and operations of the Company and, to the
knowledge of the Company, its commercial or contract partners, have been and are
being conducted in all material respects in accordance with all applicable laws,
rules and regulations of the FDA. The Company has not been informed by the FDA
that the FDA will prohibit the marketing, sale, license or use in the United
States of any product proposed to be developed, produced or marketed by the
Company nor has the FDA expressed any concern as to approving or clearing for
marketing any product being developed or proposed to be developed by the
Company.

 

4.          COVENANTS.

 

(a)          Best Efforts. Each party shall use its best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 4, 5 and 6 of this Agreement.

 

10

 

 

(b)          Prospectus Supplement. On or before the Closing, the Company shall
have delivered the Prospectus Supplement with respect to the Securities as
required under and in conformity with the 1933 Act, including Rule 424(b)
thereunder.

 

(c)          OTC-BB Maintenance. The Company shall not take any action which
would be reasonably expected to result in the termination of quotation on or
suspension of the Common Stock on the Principal Market.

 

(d)          Warrant Shares. If all or any portion of a Warrant is exercised at
a time when there is an effective registration statement to cover the issuance
of the Warrant Shares or if the Warrant is exercised via cashless exercise, the
Warrant Shares issued pursuant to any such exercise shall be issued free of all
legends. If at any time following the date hereof a Buyer (or holder) provides a
notice of exercise with respect to a Warrant to the Company and at such time the
Registration Statement (or any subsequent registration statement registering the
sale of the Warrant Shares) is not effective or is not otherwise available for
the issuance of the Warrant Shares, the Company shall immediately notify such
Buyer (or holder of the Warrants) in writing that such registration statement is
not then effective and thereafter shall promptly notify such Buyer (or holder)
when the registration statement is effective again and available for the
issuance of the Warrant Shares (it being understood and agreed that the
foregoing shall not limit the ability of the Company to issue, or any Purchaser
to sell, any of the Warrant Shares in compliance with applicable federal and
state securities laws). If at any time following the date hereof the
Registration Statement is not effective or is not otherwise available for the
issuance of the Securities or any prospectus contained therein is not available
for use, the Company shall immediately notify the holders of the Securities in
writing that the Registration Statement is not then effective or a prospectus
contained therein is not available for use and thereafter shall promptly notify
such holders when the Registration Statement is effective again and available
for the issuance of the Securities or such prospectus is again available for
use.

 

(e)          Furnishing of Information. Until the earlier of the time that (i)
no Buyer owns Securities or (ii) the Warrants have terminated or expired, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the 1934 Act. As long as any Buyer
owns Securities, if the Company is not required to file reports pursuant to the
1934 Act, it will prepare and make publicly available in accordance with Rule
144(c) such information as is required for the Purchasers to sell the Securities
under Rule 144. The Company further covenants that it will use commercially
reasonable efforts to take such further action as any Buyer (which at such time
owns any Shares or Warrants) may reasonably request, to the extent required from
time to time to enable such Person to sell such Securities without registration
under the 1933 Act, including without limitation, within the requirements of the
exemption provided by under Rule 144.

 

11

 

 

(f)          Limitation on Short Sales and Hedging Transactions. Each Buyer
severally and not jointly with the other Buyers, covenants that neither it, nor
any "affiliate" (as that term is defined under Rule 405 of the 1993 Act) acting
on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including "short sales" (as such term is defined in Section
242.200 of Regulation SHO of the 1934 Act), of any of the Company's securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the Press Release. Each Buyer, severally and not
jointly with the other Buyers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the Press Release, such Buyer will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents. Notwithstanding the
foregoing, and notwithstanding anything contained in this Agreement to the
contrary, the Company expressly acknowledges and agrees that (i) no Buyer makes
any representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the Press Release, (ii) no Buyer shall be restricted or prohibited
from effecting any transactions in any securities of the Company in accordance
with applicable securities laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
Press Release and (iii) no Buyer shall have any duty of confidentiality to the
Company or its Subsidiaries after the issuance of the Press Release.
Notwithstanding the foregoing, in the case of a Buyer that is a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Buyer's assets and the portfolio managers have no direct knowledge of
the investment decisions made by the portfolio managers managing other portions
of such Buyer's assets, the covenant set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.

 

5.          CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Securities to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:

 

(i)          Such Buyer shall have executed this Agreement and delivered the
same to the Company.

 

(ii)         Such Buyer shall have delivered to the Company the Purchase Price
for the Securities being purchased by such Buyer at the Closing by wire transfer
of immediately available funds pursuant to the wire instructions provided by the
Company or by check as set forth in Section 1(d) hererinabove.

 

(iii)        The representations and warranties of such Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

12

 

 

6.          CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Securities at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(i)          The Company shall have executed and delivered to such Buyer each of
the Transaction Documents.

 

(ii)         The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date.

 

(iii)        The Common Stock (I) shall be quoted on the Principal Market and
(II) shall not have been suspended, as of the Closing Date, by the SEC or the
Principal Market from quotation on the Principal Market nor shall suspension by
the SEC or the Principal Market have been threatened, as of the Closing Date,
either in writing by the SEC or the Principal Market.

 

(iv)        The Registration Statement shall be effective and available for the
issuance and sale of the Securities hereunder and the Company shall have
delivered to such Buyer the Prospectus as required thereunder.

 

7.          TERMINATION. In the event that the Closing shall not have occurred
with respect to a Buyer on the Closing Date due to the Company’s or such Buyer’s
failure to satisfy the conditions set forth in Sections 5 and 6 above (and the
nonbreaching party’s failure to waive such unsatisfied condition(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party.

 

8.          MISCELLANEOUS.

 

(a)          Governing Law; Venue. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware; provided, however, in the event
that any legal proceeding is brought against the DBED or the State of Maryland
in connection with such entity’s investment in the Securities hereunder, the
parties to any such dispute agree to submit to the venue of the Maryland courts
for purposes of resolving any and all such disputes.

 

13

 

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(c)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)          Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Buyers, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the holders of the Securities, or, if prior to the Closing Date,
those Buyers listed on the Schedule of Buyers. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.

 

(f)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

Cytomedix, Inc.
209 Perry Parkway, Suite 7
Gaithersburg, MD 20877
Tel: (240) 499-2680
Fax: (240) 499-2690
Attn: Chief Financial Officer

 

14

 

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service, shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(h)          Grant of Right. The Affiliate Buyer (as defined below) shall have
the right to include the Registrable Securities (as defined below) as part of
any other registration of securities filed by the Company (other than a
registration statement (i) filed in connection with any employee stock option or
other benefit plan pursuant to Form S-8 or any equivalent form, (ii) for an
exchange offer or offering of securities solely to the Company’s existing
shareholders, (iii) for a dividend reinvestment plan, or (iv) filed by the
Company to register certain securities of the Company issuable to the Lincoln
Park Capital Fund, LLC (“LPC”) pursuant to the terms of those certain Purchase
Agreement and Registration Rights Agreement, each by and between the Company and
LPC, each dated as of February 18, 2013, in each case on the same terms and
conditions as any similar securities of the Company being registered (other than
duration of the registration rights, which shall be governed solely by this
Section8(h) and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof
only to the extent such Registrable Securities have not been previously
registered for resale by the Affiliate Buyer or are otherwise able to be resold
without restriction; provided, however, that, in the case of an underwritten
offering, if, in the written opinion of the Company’s managing underwriter or
underwriters, if any, for such offering, the inclusion of the Registrable
Securities, when added to the securities being registered by the Company or the
selling stockholder(s), will exceed the maximum amount of the Company’s
securities which can be marketed without materially and adversely affecting the
entire offering, then the Company will still be required to include the
Registrable Securities, but may require the Affiliate Buyer to agree, in
writing, to delay the sale of all or any portion of the Registrable Securities
for a period of ninety (90) days from the effective date of the underwritten
offering, provided, further, that if the sale of any Registrable Securities is
so delayed, then the number of securities to be sold by all selling stockholders
in such underwritten offering during such ninety (90) day period shall be
apportioned pro rata among all such selling stockholders, including all holders
of the Registrable Securities, according to the total amount of securities of
the Company owned by said selling stockholders, including all holders of the
Registrable Securities. Notwithstanding the foregoing, to the extent that the
Registrable Securities have not been registered by the Company as contemplated
above at the time the Company is required to file a registration statement in
connection with the final Milestone Event (the “Milestone Event Registration
Statement”) as set forth in Section 9.7 of that certain Exchange And Purchase
Agreement dated February 8, 2012, by and among the Company, Aldagen, Inc., a
Delaware corporation, and Aldagen Holdings, LLC, a North Carolina limited
liability company (the “Agreement”), the Affiliate Buyer shall have the right to
include such Registrable Securities in the Milestone Event Registration
Statement. Capitalized terms used in this paragraph and not defined herein shall
have the meanings given such terms in Section 9.7 of the Agreement.

 

15

 

 

The Company shall bear all fees and expenses attendant to registering the
Registrable Securities contemplated hereunder, but the Affiliate Buyer shall pay
any and all underwriting commissions. In the event of such a proposed
registration, the Company shall furnish the then Affiliate Buyer of outstanding
Registrable Securities with not less than ten (10) days written notice prior to
the proposed date of filing of such initial registration statement. Such notice
to the Affiliate Buyer shall continue to be given for each initial registration
statement filed by the Company until such time as all of the Registrable
Securities have been sold by the Affiliate Buyer. The holders of the Registrable
Securities shall exercise the "piggy-back" rights provided for herein by giving
written notice, within five (5) days of the receipt of the Company's notice of
its intention to file a registration statement. As used in this Section, the
term “Affiliate Buyer” means a Buyer of the Securities who is deemed an
“affiliate” of the Company as such term is defined under the 1933 Act and rules
and regulations promulgated thereunder.

 

As used in this Section, the term “Registrable Securities” means (i) all of the
Securities and the Warrant Shares which may from time to time be issued or
issuable to the Buyer under this Agreement (without regard to any limitation or
restriction on purchases), and (ii) any shares of capital stock issued or
issuable with respect to the Securities and the Warrant Shares as a result of
any stock split, stock dividend, recapitalization, exchange or similar event or
otherwise.

 

(i)          Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated by the Transaction Documents. Each Buyer confirms
that it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 

16

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to the Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY:   CYTOMEDIX, INC.      



By: /s/ Martin P. Rosendale         Name: Martin P. Rosendale   Title: Chief
Executive Officer  


 

17

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to the Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:

 

By: /s/ Jonathan Cope           Name: Jonathan Cope     Title: President  

 

18

 

 

SCHEDULE OF BUYERS

 

(1)
Name of Buyer
Purchasing
The Securities

 

(2)
Address, Contact
Person, Telephone
and Facsimile Number
of the Buyer

 

(3)
Number of
Common Stock
Purchased
Hereunder

 

(4)
Number of
Warrants
Purchased
Hereunder

 

(5)
Aggregate
Purchase Price

                                                     

 

19

 

 

Exhibit A

 

Form of Warrant

 

20

 

